      Case 2:19-cv-14772-MVL-KWR Document 14 Filed 01/22/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

JOHN DOE I, ET AL                                     §      C.A. No. 2:19-cv-14772-MVL-KWR
                                                      §
VS.                                                   §      SEC. “S” MAG. (4)
                                                      §
HOLY SEE (VATICAN CITY STATE) ET AL                   §


                       PETITION FOR ADMISSION PRO HAC VICE

       In accordance with the Uniform Local Rules for the United States District Court, Eastern

District of Louisiana, application is made by Anthony G. Buzbee to be admitted pro hac vice to

the Bar of this Court for the purpose of appearing as trial counsel of record on behalf of John

Doe Plaintiffs in the above-described action.

       •       I am ineligible to become a member of this Court, but I am a member in good
               standing of the Bar of the United States District Court for the Southern District of
               Texas.

       •       Attached hereto is a Certificate of Good Standing from such court, and payment
               of the applicable fee.

       •       There have been no disciplinary proceedings or criminal charges instituted against
               me.

       •       In accordance with the Uniform Local Rules for the United States District Court,
               Eastern District of Louisiana, Andre Leplace, who has appeared for Plaintiffs
               herein, is appointed as local counsel.

       •       I authorize the Clerk of the Court for the Eastern District of Louisiana to transmit
               notice of entries of judgment and orders to me under Fed.R.Civ.P. 77 and the
               Local Rules. I also agree to receive notice electronically from other parties and
               the Court via electronic mail. I understand this electronic notice will be in lieu of
               notice by any other means. I understand it is my responsibility to advise the
               Clerk’s Office promptly in writing of any physical address changes and/or update
               my electronic mail address within the Court’s electronic filing system.
      Case 2:19-cv-14772-MVL-KWR Document 14 Filed 01/22/20 Page 2 of 2



Respectfully submitted,

/s/ Anthony G. Buzbee                            /s/ Andre Laplace
Signature of Applying Attorney                   Signature of Local Counsel

Anthony G. Buzbee                                Andre Laplace (LA Bar #08039)
State Bar No. 24001820                           2762 Continental Drive, Suite 103
The Buzbee Law Firm                              Baton Rouge, LA 70808
J.P. Morgan Chase Tower                          Telephone:   504-924-6898
Houston, Texas 77002
Telephone:    (713) 223-5393
Facsimile:    (713) 223-5909
Email: tbuzbee@txattorneys.com


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that service of the foregoing was on this 22nd day of January,
2020, automatically accomplished on all counsel of record through CM/ECF Notice of
Electronic Filing, in accordance with the Federal Rules of Civil Procedure.


                                                 /s/ Andre Laplace
                                                 Andre Laplace
